\0Ol-lt
                                ELECTRONIC RECORD




COA # 14-13-00261-CR                   OFFENSE: Poss with Intent to Deliver a Controlled Substance


STYLE: Brealand Dwavne Combs v The State of Texas               COUNTY: Harris


COA DISPOSITION: Affirmed                                    TRIAL COURT: 178th District Court


DATE: July 17, 2014   Publish: No                             TC CASE #: 1287840




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Brealand Dwavne Combs v The State of Texas

CCA#


          FRO sb                    Petition     CCA Disposition:       IC07W*
FOR DISCRETIONARY REVIEW IN CCA IS:              DATE:

         Sikjck                                  JUDGE: _

DATE:_      /<?/**/.*)//                         SIGNED:.                        PC:

JUDGE:         ffjU. U(AAa^~                     PUBLISH:                        DNP:




                                                                                        MOTION FOR


                                                         FOR REHEARING IN CCA IS:

         Ld£__jL£_ PETITION                            JUDGE:
  FOR DISCRETIONARY REVIEW
                                                                                 ELECTRONIC RECORD
  is     ~R?Ftjscrb
 DATE